Citation Nr: 1024883	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  08-37 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine




THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for status-post excision 
giant cell tumor distal medial condyle, right knee, with probably 
residual degenerative joint disease claimed as right knee, torn 
meniscus.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk


INTRODUCTION

The Veteran served on active duty from March 1964 to January 
1968.

This case initially came before the Board of Veterans' Appeals 
(Board) from a May 2008 rating decision of the RO.  

The Veteran testified before the undersigned Veterans Law Judge 
at hearing via videoconference from the RO in March 2010.  A copy 
of the hearing transcript is of record.

In April 2010 the Veteran submitted additional evidence along 
with a waiver of initial RO consideration.  The Board has 
accordingly accepted this additional evidence for inclusion into 
the record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  The Veteran has provided credible lay statements about 
developing bilateral hearing problems after being exposed to loud 
noise levels in service.  

3.  The currently demonstrated bilateral hearing loss is shown as 
likely as not to be due to sustained excessive noise levels to 
which the Veteran was exposed in connection with duties aboard an 
aircraft carrier during active service.  

4.  The currently demonstrated status-post excision of a giant 
cell tumor of the right knee with related joint degeneration is 
shown to be due to a pathological process that as likely as not 
was initially manifested by medial joint line pain first 
exhibited by the Veteran during his period of active service.  


CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by bilateral hearing loss is due to disease 
or injury that was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(d), 3.385 (2009).

2.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by status-post excision of a giant cell 
tumor of distal medial condyle of the right knee, with 
degenerative joint changes is due to disease or injury that was 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the claimant in the development of 
a claim.  VA regulations for the implementation of VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  

To the extent that the action taken hereinbelow is favorable to 
the Veteran, further discussion of the notice and duty to assist 
provisions of VCAA is not required.  


Analysis

Service Connection Law and Regulations

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  

If the condition is not "chronic" under 38 C.F.R. § 3.309, 38 
C.F.R. § 3.303(b) provides that service connection may be granted 
where a disease manifests itself in service (or within the 
presumptive period) but is not identified until later, and the 
evidence shows (a) a continuity of related symptomatology after 
discharge and (b) that the present condition is related to that 
symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  

The veteran need only provide evidence of symptoms, and not 
treatment, to establish continuity of symptomatology.  Savage, 10 
Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991)).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or 
when the auditory thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.  

A veteran seeking disability benefits must establish the 
existence of a disability and a connection between service and 
the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Even where there is evidence of an injury or disease in service, 
there must be a present disability resulting from that disease or 
injury.  See Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 
1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

The Board is obligated under 38 U.S.C.A. § 7104(d) (West 2002) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See Eddy v. Brown, 9 
Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  

If all the evidence is in relative equipoise, the benefit of the 
doubt should be resolved in the veteran's favor, and the claim 
should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  If 
the preponderance of the evidence is against the claim, the claim 
must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


Service Connection Bilateral Hearing Loss

During the January 1964 service entrance examination, the 
audiometric studies revealed puretone thresholds of -10, -10, -
10, and -10 decibels for the right ear and -10, -10, 5, and -5 
decibels for the left ear at 1000, 2000, 3000, and 4000 hertz, 
respectively.  

Subsequently, during the December 1967 separation examination, 
the audiometric studies revealed puretone thresholds of 0, -5, 
20, and 20 decibels for the right ear and 0, 0, 0, and 0 decibels 
for the left ear at 1000, 2000, 3000, and 4000 hertz, 
respectively.  

Hence, the final service examination demonstrated some degree of  
worsening in each ear.    

During a December 2007 VA audiological examination, the Veteran 
reported that he played the television loud so that his family 
noticed, had a tendency to move to the right when walking, and 
had some sense of fullness in each ear.  

Moreover, the Veteran indicated that, while in the Navy, he was 
exposed to noise through his monthly small arms training and to 
the sounds of bomb explosions on an aircraft carrier.  His 
hearing had been sensitive to noise ever since.  His post service 
work was that of a teacher, and his recreational noise exposure 
was while hunting, though he reported wearing protection most of 
the time.

The December 2007 audiometric studies revealed puretone 
thresholds of 10, 10, 45, and 30 decibels for the right ear and 
10, 35, 65, and 55 decibels for the left ear at 1000, 2000, 3000, 
and 4000 hertz, respectively.  

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 98 percent in the left ear.  The 
audiologist diagnosed the Veteran with moderate to mild 
sensorineural hearing loss in the right ear and mild to 
moderately severe sensorineural hearing loss in the left ear.

The VA examiner noted that he had reviewed the Veteran's Claims 
file.  He noted that the Veteran had a positive noise history in 
the Navy from 1964 to 1968 and referred to the small arms 
practice and explosions reported by the Veteran.  

The examiner also noted that the Veteran's puretone thresholds 
had worsened by separation and that, considering the Veteran's 
proximity to the explosions,  he would have expected more change 
than the levels documented.  

The examiner added that no complaints of hearing loss were 
reported by the Veteran on the separation "Clinical Evaluation" 
questionnaire.  He concluded that indeed a significant change in 
hearing thresholds occurred in service and that the Veteran's 
current hearing loss was not due to his civilian occupation, 
though it was possible he might have a component of presbyacusis 
at his age.  Finally he indicated that, based on the available 
documentation, it was less likely that the Veteran's current 
hearing loss was related to noise exposure during the Veteran's 
active service.

The December 2007 VA examiner only opined that presbycusis might 
be a component of the Veteran's hearing loss.  Moreover, after 
stating that the Veteran's current hearing loss was not due to 
his civilian occupation, the examiner failed to identify any 
other likely cause for the Veteran's current hearing loss.  As 
such, the Board finds the VA examiner's opinion in this case to 
be probative only for the purpose of identifying the nature and 
possible causes of the Veteran's hearing problems.

The evidence shows that the Veteran has bilateral hearing loss 
for VA compensation purposes.  Further, the Board finds that he 
is both competent to report a decline in his hearing acuity 
during and since serving in the Navy aboard the USS Forrestal 
during the Vietnam era and that these assertions of having 
impaired hearing since that time are credible and consistent with 
the evidence of record.  

Given the Veteran's credible lay statements and documented 
history of noise exposure beginning in service and the actual 
findings suggestive of some hearing impairment in service, the 
Board finds the evidence to be in relative equipoise in showing 
that the current bilateral hearing loss as likely as not had its 
clinical onset following his exposure to acoustic trauma during 
his period of active service.

In resolving all reasonable doubt in the Veteran's favor, service 
connection for bilateral hearing loss is warranted.  


Service Connection Right Knee Disorder

The Veteran asserts that his current right knee disorder is 
related to trauma sustained during his period of active service.

The January 1964 entrance examination noted that the Veteran had 
never had a bone, joint or other deformity.  It further noted 
that he had never had a tumor, growth, cyst or cancer.  The 
"Clinical Evaluation" noted normal lower extremities.  

An October 1966 service treatment note indicated that the Veteran 
was seen for a severely twisted knee from playing football.  The 
treating physician noted no fracture on wet film and diagnosed 
probable tear of medial ligament.  

In the follow up appointment, the physician noted that the right 
knee was tender over the medial joint line with no effusion and 
stable ligaments.  The physician's impression was that of sprain, 
superficial, right medial collateral ligament.  A cylinder cast 
for three to four weeks was prescribed.  After removal of the 
cast, slight tenderness over the medial joint line was noted.  

The Veteran's December 1967 separation examination noted only 
scars of the elbow and forehead.  

In an April 1986 private treatment note, a preoperative diagnosis 
of a lesion of the distal right femur was provided.  A 
postoperative diagnosis of the same, with probable giant cell 
tumor per frozen section was provided.  The operative report 
noted that he had a long history of mild right knee symptoms in 
the medial compartment.  

The operative findings included the presence of a large cavity in 
distal right femur with primary involvement of the medial femoral 
condyle and half of the lateral femoral condyle.  Following 
debridement of cancellous bone and soft feeling tissue, the 
cavity was filled with two bags of cement.  

Furthermore, in a subsequent April 1986 private treatment note, a 
history of present illness was provided.  It indicated that the 
Veteran had complained for several years of intermittent knee 
pain that got worse apparently three weeks earlier.    

A March 1986 private treatment note indicated that the Veteran 
had suffered pain for about twenty years since a football injury 
in service.  There was no noted instability.  There was medial 
joint line pain.  

During a July 1986 private treatment note, the Veteran reported 
having a sudden pain in the right knee, feeling a lump in the 
anterolateral aspect and pushing it back into the knee and 
feeling better after a large snap was heard.  The treating 
physician noted that it sounded like he had a loose body floating 
around in the right knee.

In a July 1987 private treatment note the Veteran reported having 
right knee pain, particularly with stairs which is usually about 
the kneecap.  He also had some grinding of his patella.  An 
examination of the knee revealed a full range of motion of his 
knee with the wound healing well.  There was no tenderness about 
the knee although mild patallofemoral crepitus on range of 
motion.  He had a one-fourth-inch difference in circumferential 
measurement.  

During a November 2007 VA examination, the examiner reviewed the 
claims folder, including the service treatment records 
documenting medical findings in October 1966 for an injured right 
knee.  The Veteran reported that, following discharge from the 
Navy, he continued to have some difficulty with the right knee 
off and on, but it became much more painful in later years.  

The VA examiner noted that the Veteran underwent a surgical 
excision of a giant cell tumor in his distal medial condyle.  The 
examiner further noted that the Veteran was on no medication for 
his right knee, but continued to experience soreness in his right 
knee.  In particular, this was after prolonged weight-bearing or 
walking.  

The Veteran did not describe weakness, stiffness, swelling, 
increased heat or redness, giving-way, or locking but there was 
fatigability and lack of endurance for any prolonged activity 
that required weight-bearing.

On examination, the November 2007 VA examiner noted that the 
Veteran walked with a non-antalgic gait.  He further noted that 
there was a well-healed 7.5cm scar overlying the medial aspect of 
the distal condyle and medial knee.  The scar, in and of itself, 
is of no clinical significance.  

There was some tenderness along the medial joint line.  The 
ligaments were intact with negative Lachman and negative McMurry 
sign.  The range of motion of the right knee actively, passively, 
and repetitively showed flexion from 0 to 130 degrees with pain 
at full endpoint.  Repetitive range of motion did not alter range 
of motion or induce additional pain.

The VA examiner's assessment was that of status-post excision 
giant cell tumor distal medial condyle, right knee, with probable 
residual degenerative joint disease.  The examiner opined that it 
was as likely as not that the Veteran's surgical procedure, as 
described, was a result of the original injury while on active 
duty in 1966.

In a January 2008 VA memorandum, a reviewing VA physician opined 
that it was less likely as not that the Veteran had a residual 
disability related to his knee injury while on active duty.  

The reviewing physician reasoned that a traumatic injury to the 
bone was not known to precipitate the onset of giant cell tumors.  
Giant cell tumors of bone were noted to occur spontaneously.  
They were not known to be associated with trauma, environmental 
factors or diet.  They were not inherited.

During the March 2010 hearing, the Veteran testified that the 
impairment of his knee had been consistent since service (see 
page 15).

To the extent that the Veteran asserts that his currently 
diagnosed status-post excision giant cell tumor of the right knee 
is related to his active service, the Board observes that a lay 
person is not competent to render a medical diagnosis or provide 
a medical nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (Where the determinative issue involves medical causation 
or a medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence).  

However, the Board finds the Veteran's current lay assertions to 
be credible for the purpose of establishing the onset of chronic 
right knee pain after being seen for right knee manifestations 
during service.  These statements are consistent with other 
clinical history independently recorded in connection with his 
treatment beginning in March 1986.  

Moreover, given the extensive and advanced findings identified in 
1986, it is significant to the Board that the right knee pain 
during service was noted to involve the medial joint line and 
that there was no showing of ligament instability or even a 
thorough evaluation to assess the Veteran's problem in service.  

It is the Board's duty to assess the credibility and probative 
value of evidence, and, provided that it offers an adequate 
statement of reasons or bases, the Board may favor one medical 
opinion over another.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

Greater weight may be placed on one physician's than another's 
depending on factors such as the reasoning employed by the 
physicians and whether or not (and the extent to which) they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994). 

The probative value of medical evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches.  As true with any piece of 
evidence, the credibility and weight to be assigned to these 
opinions are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

To the extent that the Board must rely on the competent evidence 
in deciding this case, it also must extend the benefit of the 
doubt to the Veteran when analyzing and weighing the conflicting 
opinions.   

While the date of onset of the giant cell tumor would 
understandably difficult to ascertain from this record, the 
favorable medical opinion clearly assessed the specific findings 
and credible history presented in this case.  For this reason, it 
best addresses the medical controversy in the Board's estimation.      

Based on a careful review of the entire record, the Board finds 
the evidence to be in relative equipoise in showing that the 
current status-post excision of the giant cell tumor of the 
distal medial condyle of the right knee with resulting 
degenerative joint changes is the result of a disease process 
that as likely as not had its clinical onset during the Veteran's 
period of active service.

Accordingly, in resolving all reasonable doubt in the Veteran's 
favor, service connection for the status-post excision of the 
giant cell tumor of the distal medial condyle of the right knee 
with degenerative joint disease is warranted.



ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for the status-post excision of the giant cell 
tumor of the distal medial condyle of the right knee with 
degenerative joint changes is granted.



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


